Citation Nr: 1732868	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hip strain, to include as secondary to service-connected lumbar spondylosis with spinal stenosis and neural foraminal narrowing.

2.  Entitlement to service connection for bilateral knee patellofemoral syndrome, to include as secondary to service-connected lumbar spondylosis with spinal stenosis and neural foraminal narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION


The Veteran had active service from December 1993 to June 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2013, the Veteran requested a Board videoconference hearing.  In October 2016, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  The Veteran's bilateral hip strain is caused by service-connected lumbar spondylosis with spinal stenosis and neural foraminal narrowing.

2.  The Veteran's bilateral knee patellofemoral syndrome is caused by service-connected lumbar spondylosis with spinal stenosis and neural foraminal narrowing.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for a bilateral hip strain have been met.  

2.  The criteria for secondary service connection for bilateral knee patellofemoral syndrome have been met.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he has hip and knee disorders either directly related to service or caused or aggravated by his service-connected back disability.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Veteran has consistently argued that he injured his hip at the time he injured his back in service.  Although service treatment records (STRs) are negative for complaints, treatment, or diagnosis of a hip disorder, the STRs do include complaints of sacroiliac (SI) joint pain and possible impaction. 

The Veteran underwent a VA examination in February 2011.  The VA examiner opined that the bilateral hip strain and bilateral knee patellofemoral syndrome are chronic conditions that are independent of and not caused by or secondary to lumbar spondylosis.  However, the examiner gave no rationale for the opinion.  

In an October 2013 letter, K. T., M.D., noted the Veteran had a severe back injury greatly altering his muscular skeletal balance, and thus causing a major shift in the pelvis, S1 joint and lumbar region, resulting in secondary injuries to the hips and knees.  The physician further stated that this documented arthritis in the hips would indicate they were in poor alignment due to the shift in his pelvis related to his back injury.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's bilateral hip strain and bilateral knee patellofemoral syndrome are caused by his service-connected lumbar spondylosis with spinal stenosis and neural foraminal narrowing.  Service connection is thus warranted.


ORDER

Service connection for bilateral hip strain is granted.

Service connection for bilateral knee patellofemoral syndrome is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


